Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2020.06.28
                                                                         15:32:00 -05'00'



                   People v. Pizarro, 2020 IL App (1st) 170651



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JOSE PIZARRO, Defendant-Appellant.



District & No.      First District, First Division
                    No. 1-17-0651



Filed               March 30, 2020
Rehearing denied    May 7, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 05-CR-18057; the
Review              Hon. Mary Margaret Brosnahan, Judge, presiding.



Judgment            Affirmed and remanded.


Counsel on          James E. Chadd, Patricia Mysza, and Jonathan Krieger, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                    and Justin R. Erb, Assistant State’s Attorneys, of counsel), for the
                    People.



Panel               JUSTICE PIERCE delivered the judgment of the court, with opinion.
                    Presiding Justice Griffin and Hyman concurred in the judgment and
                    opinion.
                                             OPINION

¶1       Defendant, Jose Pizarro, was convicted in absentia of two counts of attempted aggravated
     criminal sexual assault and one count of aggravated criminal sexual abuse and was sentenced
     to concurrent prison terms of 15 and 7 years respectively. On appeal, he argues (1) the State
     failed prove him guilty beyond a reasonable doubt, (2) he is entitled to an additional 22 days
     of sentence credit, and (3) the mittimus should be corrected to reflect the correct charge of
     aggravated criminal sexual abuse. For the following reasons, we affirm his convictions under
     counts III and IV and remand to the trial court so that defendant may file a motion to correct
     sentencing issues.

¶2                                          BACKGROUND
¶3       Defendant was charged with 17 counts: 2 counts of aggravated kidnapping, 2 counts of
     attempted aggravated criminal sexual assault, 10 counts of aggravated criminal sexual abuse,
     1 count of kidnapping, 1 count of aggravated battery, and 1 count of unlawful restraint of M.S.,
     the 15-year-old victim. It was alleged that on July 1, 2005, defendant knowingly, and with the
     use of force, carried M.S. from one location to another against her will with the intent to
     sexually penetrate her and also made physical contact with M.S. for sexual gratification.
¶4       The day after the jury was selected and opening statements were made, defendant failed to
     appear in court despite having been admonished that he must appear on every court date or he
     may be tried and sentenced in absentia. After questioning Chicago police Detective Daniel
     McNally about his efforts to locate defendant and questioning defendant’s live-in girlfriend,
     the court found defendant’s absence to be willful and proceeded to trial in his absence.
¶5       The State proceeded to trial on two counts of aggravated kidnapping, two counts of
     attempted aggravated criminal sexual assault and one count of aggravated criminal sexual
     abuse. The following evidence was adduced at trial in relevant part.
¶6       Cook County Assistant State’s Attorney (ASA) Karin Sullivan testified that on July 1,
     2005, she interviewed defendant, who was being held at the Chicago Police Department. After
     giving defendant the Miranda warnings (see Miranda v. Arizona, 384 U.S. 436 (1966)),
     defendant agreed to make a handwritten statement, which was admitted into evidence.
¶7       In the statement, defendant admitted that on July 1, 2005, he parked and exited his car and
     walked east under the viaduct on 63rd Street in Chicago. He saw two young girls in front of
     him. One looked to be about 13 or 14 years old, and the other looked to be about 6 or 7. He
     walked fast so he could catch up with the older girl. When he caught up to her, he grabbed her
     by the shirt and pulled her up a hill toward some bushes. He then pulled the girl’s shirt and bra
     off and grabbed her breast with his hands, which caused him to get an erection. Defendant tried
     to put his mouth on her breast but saw a group of men running at him. He tried to run to his
     car so he could get away, but the men caught up to him and pulled him out of the car. Defendant
     stated that if the men had not run toward him, he intended to have sex with M.S. in the bushes.
¶8       M.S. testified that on July 1, 2005, she was 15 years old. She and her 10-year-old sister
     were walking near the viaduct on 63rd Street when she noticed a brown pickup truck pull up.
     She saw a man exit the truck and follow them through the viaduct. M.S. and her sister were
     walking fast at first but then started to run. As they approached the end of the viaduct at
     Hamilton Street, defendant grabbed M.S. by the back of the shirt and dragged her up a nearby


                                                 -2-
       hill. M.S. told her sister to run home and get their mom. When M.S. was halfway up the hill,
       defendant put his hand down M.S.’s shirt and touched her breast and then ripped her bra off
       and said, “let me see.”
¶9          M.S. was crying and screaming for help. Defendant started to touch “the stomach part
       below” and unbuttoned her pants and put his hand down her pants. Defendant was only able to
       get to her “stomach part” before three men and two women came running toward her and
       defendant. Defendant stopped touching her and ran away from the group. The police came,
       and M.S. later saw defendant in handcuffs in a police car. She told the police that defendant
       tried to rape her.
¶ 10        M.S. sustained several scratches to the back of her arm and to the back of her neck from
       when defendant grabbed her, which she identified in photographs. She also identified a
       photograph of her torn-up bra.
¶ 11        M.S.’s sister, T.S., testified that she and M.S. were walking under the viaduct when
       defendant began to follow them. Defendant then grabbed M.S. T.S. ran home to tell her mother.
¶ 12        The men and women who came to M.S.’s aid also testified that they saw defendant pulling
       M.S. up the hill and subsequently ran after defendant, preventing him from leaving the scene.
¶ 13        Officer Azira testified that he and his partner were on patrol on July 1, 2005, when they
       were flagged down by a group of people near 63rd Street and Bell Avenue. Officer Azira spoke
       to M.S., who was visibly upset. Her clothes were “in disarray,” and she stated that her shirt
       had been ripped off. M.S. had scratches on her arms and neck. M.S. identified defendant as the
       offender.
¶ 14        The State rested, and defense counsel called no witnesses. Defendant was convicted
       in absentia of both counts of attempted aggravated criminal sexual assault and one count of
       aggravated criminal sexual abuse. The court sentenced defendant to 15 years’ imprisonment
       for the attempted aggravated criminal sexual assault and a concurrent 7 years for aggravated
       criminal sexual abuse.
¶ 15        On September 23, 2016, 10 years later, after being arrested for a misdemeanor in Michigan,
       defendant returned to court and moved for a new trial or sentence. The court held a hearing on
       defendant’s motion to determine whether defendant’s absence from trial was willful pursuant
       to section 115-4.1(e) of the Code of Criminal Procedure (Code) (725 ILCS 5/115-4.1(e) (West
       2016)), and defendant testified that he did not appear for trial because he “got really scared”
       and moved to Michigan. The parties stipulated that, if called to testify, court reporter Daisy
       Hent would testify that she was present when the court admonished defendant that, if he did
       not appear for trial, he would be tried in absentia. After the hearing, the court found that
       defendant’s absence was willful and denied his motion for a new trial on January 20, 2017.
       The court denied defendant’s motion for a new sentencing hearing on February 2, 2017. This
       appeal followed.

¶ 16                                            ANALYSIS
¶ 17       Before we address the merits of defendant’s argument, we must address the State’s
       contention that this court lacks jurisdiction to consider defendant’s argument challenging his
       attempted aggravated criminal sexual assault conviction. The State maintains that, because
       defendant did not appeal from the denial of his motion for a new trial or new sentencing hearing
       filed under section 115-4.1 (id. § 115-4.1), he cannot independently request review of the


                                                  -3-
       judgment and sentence not vacated by the court. Since a reviewing court must first ascertain
       its jurisdiction before analyzing the merits of the appeal (see Secura Insurance Co. v. Illinois
       Farmers Insurance Co., 232 Ill. 2d 209, 213 (2009)), we begin by addressing the State’s
       jurisdiction arguments.
¶ 18        Generally, in criminal cases, a trial court loses subject-matter jurisdiction of the case 30
       days after it imposes the defendant’s sentence. People v. Flaugher, 396 Ill. App. 3d 673, 680
       (2009). However, section 115-4.1 provides a mechanism for those defendants tried in absentia
       to request review of their conviction and sentence beyond the 30 days.
¶ 19        Section 115-4.1(e) of the Code provides:
                    “(e) When a defendant who in his absence has been *** both convicted and
                sentenced appears before the court, he must be granted a new trial or new sentencing
                hearing if the defendant can establish that his failure to appear in court was both without
                his fault and due to circumstances beyond his control. A hearing with notice to the
                State’s Attorney on the defendant’s request for a new trial or a new sentencing hearing
                must be held before any such request may be granted. At any such hearing both the
                defendant and the State may present evidence.” 725 ILCS 5/115-4.1(e) (West 2016).
       Section 115-4.1(g) of the Code states:
                “A defendant whose motion under paragraph (e) for a new trial or new sentencing
                hearing has been denied may file a notice of appeal therefrom. Such notice may also
                include a request for review of the judgment and sentence not vacated by the trial
                court.” Id. § 4.1(g).
¶ 20        Our supreme court has characterized section 115-4.1(e) as a collateral remedy that under
       the appropriate circumstances may be used to secure a review of the conviction. Thus, it is
       analogous to a petition under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-
       1401 (West 2016)) or a petition under the Post-Conviction Hearing Act (725 ILCS 5/122-1
       et seq. (West 2016)) and will support an appeal separate from a direct appeal of the underlying
       judgment. People v. Partee, 125 Ill. 2d 24, 35 (1988); see also People v. Williams, 274 Ill. App.
       3d 793, 797-98 (1995) (“The legislature has engrafted the request for review of the conviction
       and sentence as a part of that appeal from the final order of the collateral proceeding.
       Accordingly, permitting that review as long as it is perfected within 30 days of the entry of the
       ruling on the section 115-4.1(e) motion is consistent with Supreme Court Rule 606(b).”).
¶ 21        Section 115-4.1(g) provides that a defendant whose motion for a new trial or new
       sentencing hearing under section 115-4.1(e) has been denied may file a notice of appeal and
       that “[s]uch notice may also include a request for review of the judgment and sentence not
       vacated by the trial court.” 725 ILCS 5/115-4.1(g) (West 2016). However, a defendant must
       request in his notice of appeal a review of the underlying judgment. Otherwise, “the notice of
       appeal would necessarily pertain only to issues relating to the order denying his section 115-
       4.1(e) motion ***, i.e., whether his absence from court was without his fault and due to
       circumstances beyond his control.” People v. Pontillo, 267 Ill. App. 3d 27, 33 (1994).
¶ 22        Defendant’s notice of appeal indicates that he is appealing from his convictions for
       aggravated criminal sexual assault and criminal sexual abuse, but it listed his sentencing date
       as February 2, 2017, the date the trial court denied his motion for a new sentencing hearing. In
       his opening brief before this court, defendant suggests that this court has jurisdiction over his
       appeal under “article VI, section 6 of the Illinois Constitution, and Supreme Court Rules 603


                                                    -4-
       and 606” and cites “725 ILCS 5/115-4.1(g) (allowing appeals following post-return hearing of
       defendant tried in absentia); People v. Partee, 125 Ill. 2d 24, 33-38 (1988) (finding jurisdiction
       under Rule 606 from conviction in absentia, even without post-return hearing).” In his brief,
       defendant argues that his “conviction for attempted aggravated criminal sexual assault must be
       reversed, because the State failed to prove [his] intent to commit an act of sexual penetration,
       as defined by statute.” Defendant does not specifically mention his section 115-4.1(e) motion
       (725 ILCS 5/115-4.1(e) (West 2016)) in his opening brief or make any argument that the circuit
       court improperly denied the motion.
¶ 23       Although defendant’s notice of appeal filed in this case is unsophisticated (defendant’s
       attorney merely filled in the blanks of a standard form), defendant did file a timely notice of
       appeal from the denial of his section 115-4.1(e) motion and did indicate that he was appealing
       from the judgment of “guilty of two counts” of “aggravated criminal sexual abuse.” Defendant
       clearly intended to “request” review of the underlying judgment and sentence not vacated by
       the court under section 115-4.1(e). Without such a request, the notice of appeal would pertain
       only to issues relating to the order denying his section 115-4.1(e) motion.
¶ 24       The State argues that we should follow People v. Priest, 345 Ill. App. 3d 660 (2003), and
       find that this court lacks jurisdiction to consider defendant’s claims. In Priest, the defendant
       pled guilty to two counts of possession of a controlled substance but failed to return to court
       for sentencing and was sentenced in absentia. Id. at 662. Defense counsel filed a motion to
       withdraw defendant’s guilty plea and a motion to reconsider the sentence. Id. at 663. The court
       did not rule on either motion. Id. The defendant returned to court several months later and filed
       a section 115-4.1(e) motion, which the trial court denied. Id. at 663-64. The defendant appealed
       and argued that the court should not have sentenced him in absentia and the trial court erred in
       denying his section 115-4.1(e) motion. Id. at 664.
¶ 25       This court found that it did not have jurisdiction over the defendant’s direct appeal because
       Rule 606 requires that a defendant file a notice of appeal within 30 days of final judgment. Id.
       at 667. We stated:
               “the language of section 115-4.1(g), if interpreted to allow a defendant to raise his
               direct appeal issues following the denial of a section 115-4.1(e) motion, would open
               the door for defendants to assert the merits of their direct appeal whenever they return
               to the jurisdiction of the trial court. This could conceivably be months or years after
               their direct appeal rights provided under the supreme court rules have been forfeited.”
               Id.
¶ 26       We find that Priest is inapplicable to the facts of this case because in Priest, the defendant’s
       notice of appeal identified the earlier sentencing judgment but not the later denial of his section
       115-4.1(e) motion. The failure to appeal from the denial of his section 115-4.1(e) motion
       doomed Priest’s attempt to obtain a direct appeal of his conviction and sentence. Here, Pizarro
       has filed a notice of appeal seeking appellate review of the denial of his section 115-4.1(e)
       motion and the review of his conviction and sentence on certain counts, which is authorized
       under section 115-4.1(g).
¶ 27       We also reject the State’s reliance on People v. Dupree, 339 Ill. App. 3d 512 (2003), 1 to
       support its argument that section 115-4 is a legislative encroachment that violates the

           1
            The Dupree decision lists Justice Cahill as “deliver[ing] the opinion of the court” but also lists no
       other justice joining it fully. See Dupree, 339 Ill. App. 3d 512. Justice Gordon specially concurred in

                                                       -5-
       separation of powers by creating appellate jurisdiction where it otherwise would not exist.
       Dupree observed that Partee found that a section 115-4 motion is “ ‘more akin to a collateral
       attack on a judgment than it is to a procedural step in the direct appeal of that judgment’ ” and
       rejected the state’s argument that the filing of a section 115-4.1(e) motion was a prerequisite
       to an appeal of a judgment in absentia. Id. at 516 (quoting Partee, 125 Ill. 2d at 35). Dupree
       then allowed the appeal of the conviction and sentence but indicated it would limit review of
       trial issues under section 115-4.1(g) to issues of fundamental fairness or violations of due
       process. Id. at 518-519. However, as the Dupree special concurrence (Gordon, J.) and dissent
       (Cousins, J.) persuasively argue, the clear language of section 115-4.1(g) provides for no such
       limitation. Because we have jurisdiction under section 115-4.1(g), we address defendant’s
       arguments against his conviction and sentence on their merits.
¶ 28        Defendant argues that the State prosecuted him for two counts of attempted aggravated
       criminal sexual assault on the theory that he tried to commit an act of penetration with “an
       object.” Defendant argues that there was no evidence to support this theory so his conviction
       on these two counts should be reversed outright. Defendant does not challenge his conviction
       for aggravated criminal sexual abuse.
¶ 29        When reviewing the sufficiency of the evidence in a criminal case, we must determine
       whether, after viewing the evidence in the light most favorable to the State, any rational trier
       of fact could have found the essential elements of the crime beyond a reasonable doubt.
       Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. Smith, 185 Ill. 2d 532, 541 (1999).
       We will not reverse a criminal conviction unless the evidence is so unreasonable, improbable,
       or unsatisfactory as to create a reasonable doubt of the defendant’s guilt. People v. Rowell, 229
       Ill. 2d 82, 98 (2008). A reviewing court does not retry the defendant or substitute its judgment
       for that of the trier of fact with regards to the credibility of witnesses or the weight to be given
       to each witness’s testimony. People v. Jackson, 232 Ill. 2d 246, 280-81 (2009). Rather, we
       “carefully examine the evidence while bearing in mind that the trier of fact is in the best
       position to judge the credibility of witnesses, and due consideration must be given to the fact
       that the fact finder saw and heard the witnesses.” People v. Herman, 407 Ill. App. 3d 688, 704
       (2011).
¶ 30        Count III of the indictment charged defendant inter alia with attempted aggravated
       criminal sexual assault and alleged that defendant,
                “attempted an act of sexual penetration upon [M.S.], to wit: [he] touched [M.S.’s]
                breast and reached into her pants while pulling her away from the street, by the use of
                force or threat of force and Jose Pizarro Jr. caused bodily harm to [M.S.] to wit:
                scratches to [M.S.’s] body, which constituted a substantial step toward the commission
                of the offense of aggravated criminal sexual assault.”
       Count IV of the indictment alleged that defendant “attempted an act of sexual penetration upon
       [M.S.], to wit: [he] touched [M.S.’s] breast and reached into her pants while pulling her away
       from the street, by the use of force or threat of force” and that the criminal sexual assault was
       committed during the course of a kidnapping.
¶ 31        When defendant was indicted in 2005, a person committed the offense of aggravated
       criminal sexual assault when he commits an act of sexual penetration, uses force, and causes

       the result but not in the reasoning, and Justice Cousins dissented. See id. at 522-26 (Gordon, J., specially
       concurring); id. at 526-29 (Cousins, J., dissenting).

                                                        -6-
       bodily harm or commits the offense during the course of another felony. 720 ILCS 5/12-
       14(a)(4) (West 2004). “A person commits an attempt when, with intent to commit a specific
       offense, he does any act which constitutes a substantial step toward the commission of that
       offense.” Id. § 8-4(a). The intent with which an act is committed may be inferred from the act
       itself and the surrounding circumstances. People v. Chambers, 15 Ill. App. 3d 23, 27 (1973).
       The determination of whether defendant took a substantial step toward the commission of the
       offense may be determined by considering the surrounding circumstances. See People v.
       Bonner, 37 Ill. 2d 553, 562 (1967).
¶ 32        Sexual penetration is defined as “any contact, however slight, between the sex organ or
       anus of one person by an object, the sex organ, mouth or anus of another person, or any
       intrusion, however slight, of any part of the body of one person or of any animal or object into
       the sex organ or anus of another person.” 720 ILCS 5/12-12(f) (West 2004). The jury in this
       case was instructed that sexual penetration is “any contact, however slight, between the sex
       organ or anus of one person and an object of another person.”
¶ 33        In this case, the evidence showed that defendant intended to commit a sexual assault on
       M.S. where he exited his vehicle and followed M.S. and her sister under a viaduct. He forcibly
       dragged M.S. up a hill, ripped off her shirt, fondled her breast, and forced his hand down her
       pants, which caused him to get an erection. He also caused her bodily harm where he left
       scratches on M.S.’s body. Defendant admitted to ASA Sullivan that he intended to rape M.S.
       but that a group of people came to M.S.’s aid. This evidence was more than sufficient for the
       jury to conclude that defendant took a substantial step towards an act of sexual penetration
       upon M.S. and that he was proven guilty beyond a reasonable doubt of attempted aggravated
       criminal sexual assault in counts III and IV.
¶ 34        Defendant argues that the State’s evidence was insufficient to convict him because his
       finger was not an object under the definition of sexual penetration provided to the jury based
       primarily on the State’s closing argument that “the object of another person can be a finger.”
       Defendant relies on People v. Maggette, 195 Ill. 2d 336, 347 (2001), where the defendant was
       charged with criminal sexual assault based on conduct where he placed the victim’s hand on
       his penis and he rubbed the victim’s vagina through her clothing. The issue before our supreme
       court was whether a hand or finger constituted an “object” under the definition of sexual
       penetration. In construing the statutory definition of sexual penetration, our supreme court
       interpreted the definition to encompass two broad categories of conduct. Id. at 346-47. The
       first category, the contact clause, included any contact between the sex organ or anus of one
       person and an object, sex organ, mouth, or anus of another person. Id. at 347. The second
       category, the intrusion clause, included any intrusion of any part of the body of one person or
       of any animal or object into the sex organ or anus of another person. Id. The supreme court
       held the word “object” in the contact clause was limited to inanimate objects, and hands or
       fingers were not objects. Id. at 349-50. Thus, Maggette limited the definition of sexual
       penetration with a hand or finger to situations where actual intrusion occurred, not mere
       contact.
¶ 35        As previously discussed, defendant was charged with attempted aggravated criminal sexual
       assault based on penetration. The State was not required to prove actual penetration. Instead,
       the State was only required to prove that defendant took a substantial step in committing the
       offense of aggravated criminal sexual assault. It is axiomatic that the prosecutor’s argument in
       closing argument is not evidence and, given the charge was attempted aggravated criminal

                                                  -7-
       sexual assault and that the jury was properly instructed on the essential elements of the offense,
       we find that Maggette is inapplicable here.
¶ 36       Accordingly, we affirm defendant’s convictions for attempted aggravated criminal sexual
       assault under counts III and IV.
¶ 37       Defendant asks this court to correct his presentence custody credit and the mittimus, as it
       shows that defendant was convicted of the wrong count of aggravated criminal sexual abuse.
       This issue is governed by Illinois Supreme Court Rule 472 (eff. Mar. 1, 2019), which was
       adopted after defendant filed his brief. Rule 472 sets forth the procedure in criminal cases for
       correcting certain sentencing errors, including “[e]rrors in the imposition or calculation of
       fines, fees, assessments, or costs”; “[e]rrors in the application of per diem credit against fines”;
       “[e]rrors in the calculation of presentence custody credit”; and “[c]lerical errors in the written
       sentencing order.” Ill. S. Ct. R. 472(a) (eff. Mar. 1, 2019). The rule provides that, in criminal
       cases, “the circuit court retains jurisdiction to correct” the enumerated errors “at any time
       following judgment ***, including during the pendency of an appeal.” Id. Additionally, “[n]o
       appeal may be taken” on the ground of any of the sentencing errors enumerated in the rule
       “unless such alleged error has first been raised in the circuit court.” Ill. S. Ct. R. 472(c) (eff.
       Mar. 1, 2019).
¶ 38       More recently, our supreme court amended Rule 472 by adding paragraph (e) (Ill. S. Ct. R.
       472(e) (eff. May 17, 2019)), which provides:
                “In all criminal cases pending on appeal as of March 1, 2019, or appeals filed thereafter
                in which a party has attempted to raise sentencing errors covered by this rule for the
                first time on appeal, the reviewing court shall remand to the circuit court to allow the
                party to file a motion pursuant to this rule.”
¶ 39       Defendant’s appeal was pending on March 1, 2019. Thus, pursuant to the provisions of
       Rule 472, we remand to allow defendant the opportunity to move the circuit court to correct
       any sentencing errors.

¶ 40                                        CONCLUSION
¶ 41       Considering the foregoing, we affirm defendant’s convictions under counts III and IV. We
       remand to the trial court to allow defendant the opportunity to file a motion to correct any
       sentencing errors.

¶ 42      Affirmed and remanded.




                                                    -8-